295 So.2d 178 (1974)
Morton C. HURSTON et ux.
v.
Henry E. DUFOUR, III, et al.
Frederick J. HEBERT, Individually, et al.
v.
GOVERNMENT EMPLOYEES INS. CO., et al.
No. 54822.
Supreme Court of Louisiana.
June 7, 1974.
Writ denied. On the facts found by the Court of Appeal we find no error of law in the judgment complained of.
BARHAM, DIXON, and CALOGERO, JJ., are of the opinion the application should be granted. The Court of Appeal's construction of the exclusionary clause to personal liability under Aetna's Homeowner's Policy is erroneous. The exclusion is only for the insured's "ownership, maintenance, operation, use ...." of an automobile away from the premises. The coverage of insured for "all sums which the insured shall become legally obligated to pay as damages" is modified by the exclusion clause only for her acts. There is no exclusion of her liabilities for acts of others in connection with their ownership or use of automobile away from the premises. The Court of Appeal reads "liability arising from" to the exclusionary clause. The contract should be construed favorable to the insured.